PATTERSON, Judge.
Purnell appeals his conviction for assault in the second degree, as proscribed by § 13A-6-21, Code of Alabama 1975, and his resulting sentence of ten years’ imprisonment. We have reviewed Purnell’s contentions and find them to be without merit, especially Purnell’s contention that his motions for judgment of acquittal should have been granted because of the prosecution’s alleged failure to present a prima facie case of first degree assault since, he alleges, the State did not present evidence of “serious physical injury” to the victim. Curiously enough, the attorney general responded to this argument by insisting that the prosecution’s evidence did, in fact, support a verdict of first degree assault by establishing “serious physical injury.” We ask both parties to note that the jury rendered a guilty verdict for second degree assault, which could have been based on its implicit finding that the victim suffered only “physical injury,” since the trial court instructed it on the alternative found under § 13A-6-21(a)(2). This cause is due to be affirmed.
AFFIRMED.
All Judges concur.